DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brett Hamilton on March 5, 2021.

The application has been amended as follows: 
1.    (Currently Amended) A biosensor electrode comprising a composite, wherein the composite comprises:
a. a polymeric film substrate; and 
b. a conductive layer disposed adjacent the substrate; 
c. wherein the conductive layer comprises Krypton and a conductive material, wherein the conductive material comprises aluminum, gold, indium, iridium, niobium, osmium, platinum, rhenium, rhodium, selenium, silver, tantalum, tin, tungsten, zirconium, mixtures thereof, alloys of any of these elements, oxides of any of these elements, or metallic compounds of any of these elements; 
d. wherein the conductive layer has a thickness of no greater than about 150 nanometers, 
e. wherein the conductive layer has a scratch resistance of not greater than 87 microns, 
-0.071 ohm·nm, where t represents the thickness of the conductive layer in nanometers, and 
g. wherein krypton is present in the conductive layer in an amount of at least about 1x1010 Atoms/cm3 at a depth of 5 nanometers as measured according to SIMS, or wherein krypton is present in the conductive layer in an amount of at least about 1x1010 Atoms/cm3 at a depth of 20 nanometers as measured according to SIMS.
REASONS FOR ALLOWANCE
Claims 1-2, 5-6, 21-23, and 25-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “wherein krypton is present in the conductive layer in an amount of at least about 1x1010 Atoms/cm3 at a depth of 5 nanometers as measured according to SIMS, or wherein krypton is present in the conductive layer in an amount of at least about 1x1010 Atoms/cm3 at a depth of 20 nanometers as measured according to SIMS” in amended claim 1 is not obvious over the prior art.  The pertinent art, Miyazaki (U.S. Patent Pub. 2004/0178066) teaches a biosensor electrode ([0001] lines 1-2) comprising an insulating support composed of polyethylene terephthalate (Fig. 1; [0138] line 1), a conductive layer which is formed on the whole surface of the support and composed of an electrical conductive material such as a noble metal, for example, gold (Fig. 1; [0138] lines 3-6), but does not teach “the conductive layer comprises krypton” or “(e) wherein the conductive layer has a scratch resistance of not greater than 87 microns, (f) wherein the composite has resistivity of no greater than about 97.077t-0.071 ohm·nm, where t 10 Atoms/cm3 at a depth of 5 nanometers as measured according to SIMS, or wherein krypton is present in the conductive layer in an amount of at least about 1x1010 Atoms/cm3 at a depth of 20 nanometers as measured according to SIMS.”  The pertinent art, Rich, teaches a method of sputtering a metal film (e.g., gold layer) on a substrate (in an inert gas atmosphere, for example, krypton, and the sputter gas would be included in the sputtered film during the sputtering process (page 7, lines 19-21), but does not teach the amount of the krypton in the gold layer at a depth of 5 nanometers or 20 nanometers.  The Applicant’s argument that the concentrations of gas or specific timing necessary to achieve such concentrations of krypton are not disclosed in Miyazaki is persuasive, and it is not obvious to combine Miyazaki and Rich to obtain the claimed concentrations of krypton. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                      

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795